Case 1:20-cv-05067-FB-SJB Document 6-5 Filed 10/21/20 Page 1 of 2 PagelD #: 199

Exhibit 5
Avrumi Friedman
Director of Cost Containment

14 Wall Street

Suite 5B

New York, NY 10005

O: (212) 278-0754 ext. 1157
F: (646) 559-1810

 

From: Gretchen Cox <gcox@theprovidencegroups.com>

Sent: Wednesday, May 13, 2020 9:49 AM

To: Al Holifield <aholifield@holifieldlaw.com>; Avrumi Friedman <afriedman@leadingedgeadmin.com>
Cc: Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: RE: The Providence Group

 

[EXTERNAL]
Avrumi,
We are asking that you send the necessary reports showing how much was paid in both plan years broken down by fixed

costs and claims and that will be able to demonstrate the delta. We need the most up to date outstanding claims as our
Owners are wanting the most current information. Please send the reports we have been requesting for a month now.

Thanks,
Gretchen Cox, RN, BSN

Director of Education
PRSGlobal
615-513-2444 cell

www.prsglobal.com

 

This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized to receive
for the addressee), you may not use, copy or disclose to anyone the message or any information contained in the message. If you have

received the message in error, please advise the sender by reply email or telephone and delete the message. Thank you for your
assistance.

From: Al Holifield <aholifield @holifieldlaw.com>
Sent: Wednesday, May 13, 2020 7:59 AM
To: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Ce: Gretchen Cox <gcox@theprovidencegroups.com>; Stephanie Roberts <sroberts@holifieldlaw.com>
Subject: RE: The Providence Group

 
